Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 1 of 26 PageID #: 12

                                                                                                         USOO58O2467A
 United States Patent (19)                                                                 11    Patent Number:                           5,802.467
 Salazar et al.                                                                            45    Date of Patent:                         Sep. 1, 1998
 (54) WRELESS AND WIRED                                                                          FOREIGN PATENT DOCUMENTS
      COMMUNICATIONS, COMMAND,                                                              033798    6/1988 Japan ....................................... 379,56
         CONTROLAND SENSING SYSTEM FOR                                                       429202   5/1991 United Kingdom ..................... 379.58
         SOUND AND/OR DATA TRANSMSSION AND
         RECEPTION                                                                                    OTHER PUBLICATIONS
                                                                                     Installation Manual Jerrold Starfone(8 Two-Way Convert
 75  Inventors: Joe Andrew Salazar, Lompoc, Calif.;                                  ers Impulse 7000 Series, published by General Instrument,
                Luis Molero-Castro, Madrid, Spain                                    Jerrold Division, Technical Publications Department (Jun.
                                                                                     1988).
 73) Assignee: Innovative Intelcom Industries,                                       Primary Examiner-Dwayne D. Bost
                        Lompoc, Calif.                                               Assistant Examiner Myran K. Wyche
                                                                                     Attorney, Agent, or Firm-Sofer & Haroun, LLP
 21) Appl. No.: 535,801                                                               57                       ABSTRACT
 22 Filed:       Sep. 28, 1995                                                       An interactive microprocessor based wireless communica
 51) Int. Cl. HO4M 1/00                                                              tion device includes sound and data transceivers, signal
 52 U.S. Cl. ...................... 455/420:455/419; 340/825.72                      detection and coupling devices, signal conversion device,
 58 Field of Search ............................. 379/56, 102, 96,                   voice recording, playback and storage device, voice acti
                  379/58, 67:455/89, 231, 420, 556, 566,                             vated device, display device. touch screen or similar device.
                                                                            402      sensors, frequency generation device, sound detection and
                                                                                     reproduction devices and power source to concurrently
 56                        References Cited                                          perform generalized two way wireless communications,
                                                                                     command, control and sensing functions utilizing radio and
                   U.S. PATENT DOCUMENTS                                             infra-red frequency communication links. A microprocessor
                                                                                     receives signals from the touch screen and generates a
      4,338,492 7/1982 Snopko ...................................... 179/2           digital data, command/or control signal for transmission to
      4,349,701 9/1982 Snopko .......                           17912 TV             external devices such as home appliances and remote sen
      4,356,509     10/1982    Skerdos et al.                           ... 358/85   sors. The microprocessor also responds to voice signal
      4,377,729      3/1983    Stacy ...                              . 1792 TV      commands received via microphone and a voice processor.
      4,392,022      7/1983    Carlson .......                            1792 TV
      4.414,432       fl983    Skerios et al. ...                         1792 TV    The microprocessor uses this signal to generate data,
      4,427,847      1/1984    Hofmann et al.                        ... 792 TV      command/or control signals for transmission to external
      4,456,925      6/1984    Skerdos et al. ............................ 358/85    devices such as telephone, paging and intercom systems.
      4,465,902      8/1984    Zato .............                        179f2 TV    Sound signals may be stored in a voice recorder and play
      4,482.947     11f1984    Zato et al. .............................. 364/38     back IC for subsequent message processing and coupling to
      4,508,935      4/1985    Mastromoro ......................... 79f2 EA          a transceiver and/or a speaker. Telephone ringer signals are
      4,626,847     12/1986    Zato .........                    ... 340,825.56      generated by the microprocessor and are coupled to a ringer
      4,718,112      1/1988    Shinoda .......                       ... 455/231     for audio output. In response to certain commands, the
      4,775,996     10/1988    Emerson et al........................... 379/56       wireless communication device establishes a communica
      4,855.746      8/1989    Stacy ................             ... 341/176
      4,999.622      3/1991    Amano et al. ...                    340,825.72        tion link with external devices using radio frequency or
      5,138,649      8/1992    Krisbergh et al. ...               ... 455,420        infra-red frequency transmission and/or reception. Sensor
      5,268,666 2/1993 Michel et al. .......                       ... 455/4O2       signals are created by sensors that can detect physical
      5,341,167      3/1994 Guichard et al. ......................... 348/14         differential changes and that can convert the changes into
      5,369,685 11/1994 Kero ......................................... 379/67        measurements. These signals are coupled to the micropro
      5,428,388 6/1995 Won Bauer et al.                         ... 455,556          cessor for further processing, display and/or transmission.
      5,481,595 l/1996 Ohashi et al. ............................ 37967
      5,584,054 12/1996 Tyneski et al. ......................... 455/565                           34 Claims, 10 Drawing Sheets




                                                                                                                EPONE

                                                                                                                Acewer
                                                                                                                 NE

                                               &Tar            R
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 2 of 26 PageID #: 13



 U.S. Patent            Sep. 1, 1998      Sheet 1 of 10        5,802,467




                                          BASE STATION




             1                 FIG. 1 a
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 3 of 26 PageID #: 14



 U.S. Patent                     Sep. 1, 1998            Sheet 2 of 10                   5,802.467




                   LEISCÌNVH                                               NEOlS\V/LES



                                            t
            a & g              3 g   : c             a




                                                s>
                                                              WCEILNSTÅO
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 4 of 26 PageID #: 15



 U.S. Patent            Sep. 1, 1998     Sheet 3 of 10         5,802.467




                                                   a.
                                                   3.
                                                   L
                                                   Ca
                                                    2
                                                   g




                                                                     s

                       AED
                       OOOOO
                       BOOOOBEEE
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 5 of 26 PageID #: 16
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 6 of 26 PageID #: 17



 U.S. Patent            Sep. 1, 1998     Sheet 5 of 10         5,802.467




                                                                    s
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 7 of 26 PageID #: 18
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 8 of 26 PageID #: 19



 U.S. Patent                                                   5,802,467
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 9 of 26 PageID #: 20



 U.S. Patent            Sep. 1, 1998        Sheet 8 of 10      5,802.467




                                   FIG. 7
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 10 of 26 PageID #: 21



 U.S. Patent            Sep. 1, 1998            Sheet 9 of 10   5,802,467




                                  RESET:
                        - BATTERY IS PLUGGED ON, OR
                        - HANDSET IS PLACED ON BASE

                             NITIALIZATION OF:
                            - PROTOCOLS,
                            - VARIABLES, AND
                            - DEFAULT VALUES

                            ENABLE INTERRUPTS

                             ENTER STOPMODE




                               CALL IRQO.
                                       FIG. 8
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 11 of 26 PageID #: 22



 U.S. Patent            Sep. 1, 1998          Sheet 10 of 10             5,802,467




                        EXTERNAL HARDWARE INTERRUPT
                        IS GENERATED.   RQO IS CALLED.
                        SEARCHFOR ORIGIN OF IRQ.
                              EOM SIGNAL FROM             YES
                            VOICE CHP GOESLOW             PLAYMESSAGE AGAIN,
                                       NO                 DIAL NEWNUMBER,
                      YES (farrery-low DErecroR            ET EMERGENCY
        ENTER                 ACTIVATES (LOW)?
     BA Eow                             NO                     OTO STOP MODE
                        HANDSET GOES FROMRINGER-O
      OTO STOPMODE          TO RINGER-ONMODER            YES       CHANGE TO
                                        NO                         RINGERON
                      YES (ANY KEY in THE KEYPAD                     MODE.
                              HAS BEEN PRESSED
                                        NO                      GO TO STOPMODE

                             NONE OF THE ABOVE?
      OTO STOPMODE                      YES
                             TDELAY HAS GONE LOW
                             (450MS). CALL TIMERO.         ACTIVATE FUNCTION
                                                              ACCORDING TO
                                                            MESSAGE RECEIVED
                              POWER RECEIVER UP,
                                  AND LISTEN.

                         RECEIVED MESSAGE FROM BASE


                             TURN RECEIVER OFF

                                O TO STOPMODE

                                    FIG. 9
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 12 of 26 PageID #: 23



                                                           5,802.467
                               1                                                                    2
                 WRELESS AND WIRED                                     an option for coupling frequency modulated signals onto an
           COMMUNICATIONS, COMMAND,                                    AC power line offers other advantages. None of these
       CONTROLAND SENSING SYSTEM FOR                                   advantages are met with prior art portable telephone hand
     SOUND AND/OR DATA TRANSMSSION AND                                 sets having IR remote control since their utility is driven by
                 RECEPTION                                             the interface with a television apparatus and access to a
                                                                       television cable line or through severely limited telephone
                 FIELD OF THE INVENTION                                base station functions. Further, prior art devices can not
                                                                       perform full telephone operations in view of a lack of an IR
   The present invention relates to a wireless and wired               telephone control signal return link to the handset to perform
 communications, command, control and sensing system               O   handshake functions.
 comprising a handset and base station, for the two way                   It is another object of the present invention to provide a
 communication of sound, voice, and data with any appliance            unified wireless and wired communications, command, con
 and/or apparatus capable of transmitting and/or receiving             trol and sensing system, in the form of a remote handset,
 compatible sound, voice and data signals.                             base station, or both, each having a generalized signal
          BACKGROUND OF THE INVENTION                             15   generating and control structure that can interlace sound,
                                                                       including voice, command and control data and sensing
    Currently, there are prior art devices for remotely con            data. The signals can be transmitted and/or received over a
 trolling appliances using infra-red (IR) signals. Further,            broad frequency range and linked to any number of appli
 there are prior art devices which offer communications using          ances and/or apparatus capable of receiving and/or trans
 radio frequency (RF) signals. However, few devices effec              mitting compatible signals without the requirement for a
 tively combine both technologies. For example, U.S. Pat.              modem which adds unnecessary complexity and cost. Signal
 No. 5,138,649 discloses an apparatus that controls a televi           generation and control that is completely under micropro
 sion and conducts telephone functions through a cable                 cessor control, based on a generalized software architecture,
 television converter and a base unit that incorporates a              overcomes the limitations of the specific simple aggregation
 telephone radio frequency transceiver and a modem that           25   and utility of a remote control, television converter, and
 interfaces with the telephone line. This arrangement has              cordless telephone as embodied in the prior art,
 disadvantages since current televisions and cordless tele                It is still a further object of the invention to provide fully
 phone bases on the market do not have such converters and             integrated signal generation capability in a broad frequency
 modems and are not likely to be retro-fitted. Secondly, there         range, from radio to infra-red frequencies, so that the fre
 are many television owners that do not have television cable     30   quency selection can be better matched to the operating
 boxes.                                                                environment of the communications, command, control and
    Further, the disclosed apparatus also provides a means for         sensing device. Under some conditions the option to select
 communicating with infra-red signals in one direction only.           frequency transmission or reception in either a radio fre
 It does not provide for the use of infra-red communications           quency or infra-red frequency greatly enhances opportuni
 as an alternate or full backup system to the radio frequency     35   ties to overcome environmental radiating problems. In some
 communications link. As a result, the command and control             environments where radio frequency transmission may be
 of an infra-red sensor equipped apparatus is severely limited.        detrimental to other operating devices, the option to transmit
 Further still, in medical or industrial uses, where RF radia          in the infra-red domain could be very beneficial. Similarly,
 tion is detrimental, this disclosed apparatus is placed at a          where direct line of sight combined with reflecting surfaces
 significant disadvantage, if not impossible to use. In                still does not make infra-red transmission and reception
 addition, the disclosed alternative of using radio frequency          practical, the use of a radio frequency capability is very
 (RF) for audio signals only and infra-red frequency for one           beneficial. Being able to provide a backup signal link
 way communication of telephone control and data signals               between radio frequency transmission or reception and
 severely limits the utility of the apparatus: (1) it does not         infra-red transmission or reception could insure link con
 provide an IR data path from the base to the handset for         45   nection should a particular component fail in either the radio
 control as required for full telephone operations and (2) it          frequency or infra-red circuits.
 will not work in environments where the need for full two                It is another object of the invention to provide a means for
 way data and/or voice transmission in the IR domain would             loading the microprocessor external memory of the handset
 be necessary.                                                         or base station with updated or accessory programs and/or
   Accordingly, it is an object of the present invention to       SO   databases. The loading can be accomplished via a telephone
 provide full two way RF and IR communication links to all             line, a telephone base unit transceiver, a personal computer,
 types of apparatus and/or appliances for home, business,              or an entertainment apparatus that operates in the RF and/or
 medical or industrial use. Single RF or IR links or combi             IR frequency domain and a communication link that can be
 nations of RF links and IR links for performing integrated            established with the wireless communications, command,
 functions would have significant advantages. The ability to      55   control and sensing device.
 communicate directly with an appliance or apparatus from a               It is still another object of the invention to use a micro
 unified wireless and/or wired communications, command,                processor and a generalized signal generation or control
 control and sensing device, in either full two way RF or IR           software to provide a flexible way to add accessory appli
 link modes and without having to use a converter with a               ances or apparatuses without having to buy additional,
 modem or a stand alone base station as an interface, offers           non-compatible, hand-held remote control or other wireless
 other major and significant advantages. Further, use of a             communications devices. Many generations of products
 base station independent of the handset to perform all                could be designed to take advantage of a known or adaptive
 communications, command, control and sensing functions                inter-device communications protocol.
 offers convenient extended utility. reliability and availabil                     SUMMARY OF THE INVENTION
 ity. Also, optional use of the base station as a repeater        65
 extends the range at which the wireless communication link              In accordance with the present invention, a wireless and
 can be established and maintained. Use of the base station as         wired communications, command, control and sensing
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 13 of 26 PageID #: 24


                                                          5,802.467
                              3                                                            4
system, in the form of a remote handset or base station, or     signal conversion is provided for signal processing and
both, is provided. Both the handset and the base station have communication in both analog and digital form. Radio
similar components and function in substantially the same transceivers in the handset and the base station couple
manner. The base station may have additional features, for sound, including voice signals, data and control signals. to
example: it couples a frequency modulated signal to alter             and/or from a data detector, signal converters, a sound and
nating current (AC) power line; it may be powered by an               data coupler, a speaker and respective microprocessor.
alternative alternating current (AC) signal and battery power         Radio signals are coupled to and from open space via an
sources; it may provide battery charging for the handset, and         antenna. The infra-red transceiver couples sound signals,
it may be coupled to public or private telephone lines. Both          including voice, data and control signals to and/or from the
the handset and the base station contain a touch screen or       10   data detector, signal converters, a sound and data coupler, a
similar touch sensitive device that when touched in at least          speaker and the microprocessor. Infra-red signals are
one specific outlined area, provide the means for externally          coupled to and from open space via infra-red light emitting
interacting with their respective microprocessors. This inter         and detection devices. These transceivers establish radio and
action initiates the execution of a software instruction set.         infra-red signal communication links with external appli
   Both the handset and the base station have microproces        5    ances and/or apparatuses, including handset to base station
sors to control all their internal operations. The handset and        and base station to handset, having compatible receiver
the base station microprocessors are configured to actuate            and/or transmission capabilities.
internal circuits, make calculations, process data, generate            Sensors embodied in the communications, command,
and verify privacy codes for telephone communications,                control and sensing system detect physical phenomena dif
generate sound and/or data signals, control signal               20   ferentials and convert these differentials into data signals.
processing, control the reception and transmission of radio           These data signals are coupled to microprocessors for fur
and/or infra-red frequency signals and activate access to             ther processing and output to a liquid crystal display device,
public or private telephone networks. The microprocessors             or similar device, a ringer and/or the transceivers. The
further provide programming and selecting modes of opera              communication, command, control and sensing system fur
tion and functions. The microprocessors and associated           25   ther includes means for transmitting the data signals to an
software logically inter-relate data to generate information          external monitoring apparatus. Sensor data from external
and general purpose command and control signals that can              appliances and/or apparatus is received by radio and/or
be received and processed by different external appliances or         infra-red transceivers in the handset or base station and are
apparatus. The microprocessors further generate signals that          coupled to a corresponding microprocessor. The respective
are coupled to a ringer of a telephone or other apparatus for    30   microprocessor processes the external sensor data and out
paging, and performing other coded audio alert functions.             puts it to the display device or re-transmits it to an appliance.
  Both the handset and the base station include a micro               apparatus or monitoring device in the form of data.
phone. The microphones couple external sound signal,                  information, and/or command and control signals.
including voice signals, to a sound and data coupler for         35
                                                                         The base station radio frequency transceiver further
subsequent transmission via radio and/or infra-red fre                couples two way frequency modulated signals from and to
quency transceivers. The microphones further couple sound             alternating current (AC) power line for two way communi
signals, including voice signals, to a voice recorder and             cation with other frequency modulation transceivers that are
player integrated circuit (IC) for storage and playback. The          also coupled to alternating current (AC) power line.
microphones further couple external voice command signals               The base station further couples voice and data signals to
to a voice activated device IC.                                       public and/or private telephone network
  Sound, voice, and/or data signals inputted via a micro                The base station is further powered by direct current (DC)
phone are sent to a sound and data coupler for transmission,          signal and an alternating current (AC) signal power source.
output to a speaker, and/or for processing by the micropro              According to one aspect of the invention, command and
cessor. Recording playback and storing of sound signals.         45   control signals are initialized by touching a touch screen, or
including voice signals, is provided, under microprocessor            similar touch sensitive device. In response, the micropro
control, for message operations. The sound or voice signals           cessor generates data for actuating internal circuits and/or
are inputted via a microphone in some applications or                 for causing changes in settings in external appliances and/or
inputted via transceivers in other applications. The signals          apparatuses. In another aspect of the invention, command
are retrieved and played back, under microprocessor control,     50   and control signals are initialized by voice commands and
via the speaker. and/or are coupled to the transceivers for           are generated by a voice activation device. In response, the
transmission via radio or infra-red communication links.              microprocessor generates data for actuating internal circuits
  Voice command and/or control signals which are input via            and/or for causing changes in settings in external appliances
the microphone are detected by a voice activated device. The          and/or apparatuses. In both aspects, the communications.
signals are converted into digital signals for input to the      55   command, control and sensing system receives command
microprocessor. This voice command generated input is                 and control signals that represent appliance and/or apparatus
used by the microprocessor for internal operations. It may            sensor status and/or measurement readings. The received
also be converted into command and control signals for                data is processed by the respective microprocessor for
transmission via a radio frequency and/or infra-red trans             display and/or automatic updates to command and control
ceiver to external appliances or apparatus.                           signals sent back to the external appliance and/or apparatus.
   Radio and/or infra-red transceivers transmit and receive              External appliance and/or apparatus functions are con
radio frequency and/or infra-red frequency signals. Typical           trolled in response to a radio or infra-red command and
radio transceiver functions include signal detection,                 control signal generated and transmitted by the wireless
modulation, demodulation, amplification, and noise reduc              communications, command, control and sensing system.
tion through companding techniques. Carrierfrequencies are       65   Passive external appliances or apparatuses, equipped with
provided by a frequency synthesizer which is controlled by            compatible receivers and decoding circuits, receive the
the microprocessor. Digital to analog and analog to digital           command and control signals. Signal processing electronics
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 14 of 26 PageID #: 25


                                                           5,802.467
                            5                                                                         6
 within the appliance or apparatus convert the received                      BRIEF DESCRIPTION OF THE DRAWINGS
 command and control signals into a Switching or other form              FIGS. la and 1b are block diagrams illustrating a wireless
 of operation. Active external appliances or apparatuses pro
 vide setting condition or status signals which are detected by        and wired communications, command, control and sensing
 internal sensors of the system. These setting condition or            system comprised of a handset and base station in accor
 status signals are converted by a microprocessor, or other            dance with the present invention and external appliances
 electronic circuit, into signals for transmission to the wire         and/or apparatus for two way communication of sound.
 less communications, command, control and sensing system              voice and data signals utilizing both radio frequency and
 via a radio or infra-red communication link.                          infra-red frequency communication links.
    All communication links between the communications,           10      FIG. 2 is a perspective diagram view of a wireless
 command, control and sensing system and external appli                communications, command, control and sensing handset
 ances and/or apparatuses are wireless, except where the base          device in accordance with the present invention.
 station is coupled to a telephone line and an alternating                FIG. 3 is a simplified block diagram of FIG. 2 illustrating
 current (AC) signal power line. These communication links             the handset device in accordance with the present invention.
 are two way radio and/or infra-red links. For example, one        5      FIG. 4 is a perspective view illustrating the base station
 external implementation comprises a door bell with inter              device of FIGS. 1a and 1b in accordance with the present
 com. The corresponding appliance control signal comprises             invention.
 an actuation command to establish a wireless radio fre                   FIG. 5 is a simplified block diagram illustrating the base
 quency communications link between the door intercom and              station device in accordance with the present invention.
 the handset and/or base station. A second external imple                 FIG. 6 is a block diagram illustrating a file structure
 mentation comprises an audio alarm and a corresponding                corresponding to an array used for creating control signals in
 control signal, which is a radio and/or infra-red control             accordance with the invention.
 signal link to activate a Switch to power an alarm sound                 FIG. 7 is a schematic diagram of a battery save circuit in
 generator. A third external implementation comprises an               accordance with the present invention.
 alternating current remotely actuated switch, which receives     25
                                                                          FIGS. 8 and 9 are flow charts illustrating the operation of
 a radio frequency coded command and powers up or                      battery save circuit in connection with the present invention.
 changes the voltage setting in a house light or other device.
 Afourth implementation used within the handset and/or base                      DETALED DESCRIPTION OF THE
 station comprises a voice recorder and playback IC device,                                    INVENTION
 under the control of a microprocessor, for automatic and
 multiple message transmission to the base station for con               FIG. 1a illustrates a wireless and wired communications,
 nection to a telephone line. A fifth implementation used              command, control and sensing system 1 including a handset
 within the handset and/or base station, comprises the recep           device 10 and a base station 25 for two way communication
 tion of a message via the radio or infra-red transceiver and          of sound voice, and data to perform telephone
 storage of the message for subsequent playback through the       35   communications, remote command and control of appli
 speaker, or re-transmission via the said transceivers. A sixth        ances and/or apparatuses, remote monitoring, intercom and
 implementation used within the handset and/or base station,           paging operations, and security functions utilizing both
 comprises receiving and processing remote sensor signals              radio and infra-red frequencies.
 for displaying or processing by the microprocessor. A sev                As illustrated in FIG. b. external appliances and/or
 enth external implementation comprises a generalized                  apparatuses may include an intercom 2, an alarm 3. an
 remote control data base driven signal generation for con             alternating current (AC) actuator 4, a TV5, a VCR 6, a cable
 trolling entertainment appliances such as television, VCR,            box. 7, a sound system 8, a remote sensor 9, or any other
 cable box and sound system. An eighth implementation                  RF/IR apparatus 11. As shown. handset 10 may communi
 comprises voice actuated command and control signal gen               cate directly to any of the external apparatuses or directly to
 eration for internal operations and/or for remote control of     45   a base station 25. Alternately, base station 25 may commu
 external appliances. A ninth implementation comprises a               nicate directly with any of the external apparatuses or
 sensor embodied within either the handset or base station,            handset 10. Further still, handset 10 may communicate to an
 which senses temperature, pressure or some other externally           external apparatus through base station 25. Finally, base
 measurable human body condition which is then converted               station 25 may communicate through a telephone line and/or
 and processed by the respective microprocessor into data for     50   an alternating current (AC) signal power line to any other
 display or transmission along with a voice or other message,          apparatus having the ability to communicate through same.
 A tenth implementation comprises secure control signal                  FIG. 2 illustrates a wireless communications, command,
 generation and transmission to external appliances and/or             control and sensing handset device 10, in an enclosure 12,
 apparatuses. An eleventh implementation comprises using               that when interconnected via a printed circuit board 90 and
 the base station and/or handset microprocessor to perform        55   controlled by a handset microprocessor 30, performs two
 programming functions, calculations and/or to execute spe             way wireless communication, command, control and sens
 cific application programs. A twelfth implementation com              ing functions. In one embodiment of the invention, a Moto
 prises a wireless telephone operation between the handset             rolla 6805 processor is used. However, as will become
 and the base station which couples the signals to a private or        readily apparent to those skilled in the art, other micropro
 public telephone network. A thirteenth implementation com             cessors can be used. A touch sensitive device, such as 14,
 prises coupling frequency modulated signals to and from               with pressure, inductive, reactive, light or other physical
 alternating current (AC) signal power line. A fourteenth              reactions respond to an external touch and produces an input
 implementation comprises generation and processing of a               signal to microprocessor 30, which in turn processes the
 generalized voice, command and control signal protocol                signal and generates data, command and/or control signals.
 which is transceived between the handset and/or base station     65   As will become readily apparent to those skilled in the art,
 and/or an external device capable of receiving, processing            touch sensitive device 14 may be a key pad, an optical
 and responding to the signal.                                         device, a capacitive or inductive reactive device, or any
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 15 of 26 PageID #: 26


                                                        5,802.467
                              7                                                                   8
other type of available control devices. The touch sensitive         length of a signal to be generated has a duration of one
device may be overlayed with different overlay 13, which             second, the required memory space to store all the signals
allows for designating a different set of functions that may         for the desired command code sets may be calculated. Thus,
be executed by microprocessor. The microprocessor instruc            since the average number of signals per command code set
tion set and data is stored in microprocessor 30 or in an            is 20, and there are about 270 command code sets, handset
external memory module 32, having preferably 16K byte                10 may be required to store data that represents approxi
memory capability, Selected data, command and/or control             mately 5400 infra-red signals at an average frequency of 100
signals are displayed in digital form, on a liquid crystal           KHZ, each signal having an average duration of one second.
display 82 or similar display device. Two way sound and/or           Assuming a Nyquist sampling rate, each signal with a
voice communication, including telephone communications,        10   duration of one second may be represented by 200Kbits or
is controlled by microprocessor 30 via communication links           approximately 25Kbytes of data. Thus, for 5400 infra-red
enabled by radio frequency transceiver 50 and/or infra-red           signals, a memory space in an order of 135Mbyts of data is
frequency transceiver 60.                                            desirable. However, handset 10 may typically provide a
  Open architecture software within microprocessor 30                memory space in an order of 10Kbytes of data. Thus, it is
creates a generalized command and control protocol which        15
                                                                     necessary to store the data corresponding to all desired
                                                                     command code sets at a compression ratio in the order to
makes it possible to interact, in a wireless mode, with any          13000:1 and preferably 15000:1.
number of external devices that have compatible transceiv               Handset 10 in accordance with the present invention
ers with wireless communications, command, control and               employs an encoding technique to store the desired signals
sensing handset 10. The software also provides all the               in a memory space in the order of 10Kbytes of data. This
internal controls and necessary protocols for specified radio   20   encoding arrangement is explained in more detail hereinaf
and infra-red communication links. Control signals created           te.
by these protocols allow the system to be used as a wireless          In order to substantially decrease the amount of memory
telephone or as a remote controller for entertainment appli        necessary to store infra-red signals, microprocessor 30 in
ances or alarm systems or energy control systems or for            accordance with the present invention, retrieves data from a
personal security operations, etc. Microprocessor 30 pro        25 memory device, such as a RAM, ROM, EPROM or
vides all the timing via an internal or external clock. Data       EEPROM, that is configured so as to store a finite set of
base updates and application programs can be down loaded           parameters that may be used to recreate and generate signals
into the microprocessor via the radio or infra-red commu           corresponding to a desired command code set. These param
nication links. Data base updates can also be made via the         eters take substantially less memory space than if the entire
touch screen or touch sensitive device. The operation of the    30 signal were to be stored.
microprocessor in conjunction with creating the control               As mentioned previously, each command code set
signals to remotely communicate with external appliances           includes a set of signals that may be employed to transmit a
and/or apparatus is explained in detail hereinafter.               specific command to an infra-red receiver located in an
  One embodiment of handset 10, in accordance with the             electronic device that is being controlled. In one embodi
present invention, is configured to communicate with vari       35 ment of microprocessor 30, in accordance with the present
ous devices such as TV sets. VCR sets, CD players, and             invention, each command code set is represented by param
Cable boxes. The handset is further configured to utilize          eters stored in an array comprising a set of variable fields
several communication protocols employed by various                that may vary in size depending on the amount of informa
manufacturers or various models of the same brand.                 tion stored in each field. These arrays are categorized as
Typically, each manufacturer of one of these devices such as       parent or root arrays and child or branch arrays. A parent
TV sets. VCR sets, CD players and Cable boxes, employs a           array contains parameters that may be utilized to generate a
specific communication protocol that includes a command            set of infra-red signals that belong to a desired command
code set for performing various functions to remotely con          code set. A child array, relates to its parent array, and is used
trol the device. Each command code set comprises a set of          to generate a different set of signals that belong to a different
signals, wherein each signal is utilized to perform an avail    45 desired command code set. A child or branch array may store
able function. For example, a TV set made by manufacturer          those parameters that are different from its parent array. A
A may require a command code set that includes various             child array may not store those parameters that are substan
signals to remotely control various available functions such       tially similar to those of its parent array. For such
as channel up, channel down, volume up, volume down,               parameters, the child array retrieves the necessary informa
mute, and power "on" and "off". This command code set           50 tion from the corresponding field in its parent array to
may have a different set of signals than another command           generate the signals that belong to a command code set
code set employed for a TV set made by manufacturer B. In          corresponding to this child array. This arrangement leads to
the alternative, manufacturer A may employ different com           a substantial reduction in memory space required to store
mand code sets for its own various models of TV sets.              parameters corresponding to various command code sets.
   It will be appreciated that a handset that is capable of     55 Specifically, the savings in memory space increases with the
communicating with substantially all major brands of vari          number of child arrays corresponding to a parent array.
ous devices, or transmit infrared frequencies insulated with          Furthermore, parent and child arrays may also refer to
control signals ranging from 30-130 KHz, requires a sub            certain parameters in other arrays to generate some of the
stantially large memory to store all the command code sets         signals that are desired in conjunction with generating a
with various sets of signals. For example, it is desirable to      command code set. Microprocessor 30 in accordance with
store approximately 270 different code sets that may be used       the present invention may also be configured such that a set
by handset 10 to remotely communicate with major brand             of signals belonging to a command code set may be gener
TV sets, VCR sets. CDS and Cable boxes. These devices are          ated by using parameters stored in one array, and remaining
adapted to receive infra-red signals with frequencies ranging      sets of signals belonging to the same command code set may
from 30-120 KHz. On the average, each command code set          65 be generated by using parameters stored in other arrays.
may contain about 20 signals, wherein each signal is used to          The above-described encoding technique is explained in
perform a desired function. Assuming that the average               more detail hereinafter in conjunction with FIG. 6, which
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 16 of 26 PageID #: 27


                                                             5,802.467
                                9                                                                       10
 illustrates the specific fields in each array, in accordance             significant bits indicate the column of a key on handset 10.
 with one embodiment of the invention. However, the inven                 Thus the length of “default 2 keys” field is substantially
 tion is not limited in scope in this respect. As mentioned               equal to "default 2 keys number" multiplied by 6 bits. It will
 previously, in a preferred embodiment these fields have a                be appreciated that the length of “default2 keys" field is zero
 variable length to substantially minimize the use of memory              when “default 2 keys number" has a zero value.
 space.
                                                                                    Default 2 Operation Mode Field (3 Bits)
               No Keys Number Field (4 Bits)                                The next field in the array is identified as default 2
   The first field in a parent or child array is identified as "no    O   operation mode. In one embodiment of handset 10 in accor
 keys number". This field is four bits long. The information              dance with the invention, this field may be present only
 contained in this field refers to the number of keys that if             when default 2 keys number has a value other than Zero. In
 pressed on handset 10, no signal generates. For example,                 that event, the information in this field may be a 3 bits data
 some TV sets may not accommodate channel up and channel                  word, representing the mode of operation for those keys on
 down commands. For these TV sets, a desired channel may              5
                                                                          the handset that control a different device other than the one
 be selected by pressing the appropriate channel number.                  being controlled by the remaining keys. These modes of
 Thus, for such a TV set, handset 10 preferably should not                operation may be the types of devices that default 2 keys
 generate a signal when its channel up or channel down key                may control, such as TV mode, VCR mode. CD mode or
 is pressed. The no keys number field identifies the number               CABLE mode.
 of such keys that may not generate a signal, when pressed.
                                                                                          Default 2 Code Field (8 Bits)
              No Keys Field (Variable Length)
                                                                             The next field in the array is identified as default 2 code.
    The next field in an array is identified as "no keys". This           The information in this field identifies the array that contains
 field has a variable length depending on the "no keys                    the command code set information to be used for generating
 number" specified by a command code set. The information            25   signals associated with default 2 keys. The length of this
 contained in this field identifies the keys on handset 10, that          field is 8 bits, and, therefore, up to 255 different command
 if pressed should not generate a signal. In accordance to one            code sets for each possible value of default 2 operation mode
 embodiment of the present invention, each key is repre                   field may be retrieved for generating the desired signals
 sented by six bits. The three most significant bits indicate the         corresponding to the default 2 keys. When default2 code is
 row and the three least significant bits indicate the column        30   255, handset 10 generates signals corresponding to the array
 of a key on handset 10. Thus the length of "no keys” field               currently being processed in the specific default 2 operation
 is substantially equal to "no keys number” multiplied by 6               mode. In that event, the system does not refer to any other
 bits. It will be appreciated that the length of "no keys" field          array.
 is zero when "no keys number" has a value Zero.
                                                                     35             Default Operation Mode Field (3 Bits)
                 Default 2. Keys Number Field                               The next field in the array identifies the default operation
   The next field in an array is identified as "default 2 keys            mode. This information represents the mode of operation for
 number". The information contained in this field represents              the keys on the handset that control a specific device. These
 the number of keys that when pressed, handset 10 generates               modes of operation may be the types of devices that handset
 a signal that does not belong to a command code set that is              10 may control, such as TV mode, VCR mode. CD mode or
 being currently generated. The purpose for this field is that            CABLE mode. The mode information indicates the type of
 in certain circumstances, while handset 10 is generating                 command code set that may be generated for a selected
 signals corresponding to a command code set to remotely                  array.
 control a device, it is also desired to generate signals that       45
 correspond to a command code set for remotely controlling                                 Default Code Field (8 Bits)
 another device, so that at least two devices are remotely                  The next field in the array identifies the default command
 controlled concurrently. For example, sometimes when                     code set that relates to the present command code set that is
 handset 10 is configured to generate signals for controlling             being generated based on the information contained in the
 a TV set, it is desirable that handset 10 also generate signals     50   array. Typically, if the array being selected corresponds to a
 for controlling some of the functions of a VCR set, even                 child array, the information in the default code field identi
 though the handset is configured to generate a TV command                fies the parent array from which additional information may
 code set. For this particular example, the number of keys that           be retrieved to generate the signals corresponding to this
 generate VCR related signals, while handset 10 is also                   child array. As will be explained in more detail with refer
 generating TV set related signals, is stored in default 2 keys      55   ence to specific fields contained in a parent array, the
 number field.                                                            information necessary to create the signals for a child
            Default 2 Keys Field (Variable Length)                        command code set are stored in a parent array corresponding
                                                                          to the child array. This information may include the clocking
   The next field in the array is identified as "default 2 keys”.         and pulse characteristics of the signals that are common
 This field has a variable length depending on the "default 2             among a parent and all of its children arrays.
 keys number" specified by a command code set. The infor                    In certain circumstances not all of the information
 mation contained in this field identifies the keys on handset            between a child array and its parent are common. Thus, if
 10, that if pressed would generate a signal created by                   microprocessor 30 does not find information in a specific
 referring to an array other than the one currently being                 field in the child array, it locates the default command code
 retrieved from. In accordance with one embodiment of the 65              set, which identifies the parent array corresponding to the
 present invention, each key is represented by six bits. The              child array and retrieves the information from the parent
 three most significant bits indicate the row and the three least         array. If, however, microprocessor 30 finds the information
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 17 of 26 PageID #: 28


                                                          5,802.467
                            11                                                                       12
in the child array being selected, it creates the necessary            logical "1's" and "0's." A logical "1" may include a plurality
signals based on the information located in the child array,           of pulses as explained above. The length of shape of 1 field
without reverting back to the parent array identified in the           contains the information regarding the number of pulses that
default code field.                                                    form a logical 1. In this particular embodiment a logical 1
  When the default code is 255, microprocessor 30 is                   may be represented by a sequence of 32 pulses.
notified that the present array corresponds to a parent                                      Shape of 1 Field
command code set and all the information necessary to
generate the square waves that form a signal may be                       This field contains a sequence of bits representing a
retrieved from the present array. There are eight fields that     10
                                                                       logical "1." For example. for certain type of devices, a
together provide the information necessary to construct the            logical "1" is represented by a sequence of "1001101." In
square waves that may be employed to form the signals                  this example, the length of shape of 1 field is 7. Every time
corresponding to a command code set. These eight fields are            that handset 10 generates a logical "1" for this device. a
preferably stored in an array corresponding to a parent                sequence "1001101" is generated, where each "1" is a pulse
command code set.
                                                                   5
                                                                       having a width represented in pulse 1 widthfield. This pulse.
  Typically, at least one criteria for selecting a parent array        in turn, modulates a carrier frequency represented by clock0
and its corresponding children array is to analyze the shape           and clock 1 fields.
of logical "1's" and "O's" that are generated pursuant to                 Length of Shape of 0 Field (5 Bits) and Shape of 0
various command code sets for remotely controlling various                                         Field
devices. For a group of command code sets that have similar       20
signal wave characteristics, information corresponding to                The information contained in these fields represent a
such characteristics is stored preferably only in a parent             logical "0" employed by a desired command code set and are
array. The remaining children arrays who require the same              similar in form to logical "1" explained above.
logical “1's" and "O's" having the same shape as those of the
parent command code set, do not have the necessary infor          25
                                                                              Length of Dependent Sequence Field (5 Bits)
mation in their appropriate fields. All the command code sets             A dependent sequence is a set of logical 1's and 0's that
that require the same information in these eight fields, are           are desired to be transmitted in response to a key pressed on
thus, referred to as a family of command code sets com                 handset 10. It will be appreciated that for each remotely
prising a parent array and a plurality of children arrays. For         controlled device, a different dependent sequence is trans
all command code sets within the same family, micropro            30   mitted in response to a specific key. Furthermore handset 10
cessor 30 refers to the parent command code set to generate            generates a different dependent sequence for each key
the logical "1's" and "O's." In one embodiment of the                  pressed depending on the type or model of the remotely
invention, each logical "1" and "0" is formed by a set of              controlled device.
pulses having a specific sequence of bits.
  The eight fields that correspond to the shape of logical                The information contained in the length of dependent
                                                                  35   sequence field indicates the length of the dependent
"1's" and "O's" are explained in more detail, hereinafter.             sequence that is generated in response to a key pressed. In
    Clock 0 Width (5 Bits) and Clock 1 Width (5 Bits)                  general, all keys corresponding to the same command code
                            Fields                                     set have dependent sequences with the same length. Those
                                                                       keys corresponding to the same command code set that do
  The information in these fields indicate the frequency of            not have a dependent sequence with the same length may be
the infra-red signals that may be generated in conjunction             treated separately. For example a separate array may be
with the present command code set. Each of these two                   formed for those command code sets whose dependent
variables may vary from 0 to 31. A value of 31 instructs               sequence lengths are not the same for all keys pressed.
microprocessor 30 to generate a square wave with the                      The fields in an array described up to this point represent
longest period available, and, a value of 0 instructs micro       45
                                                                       generally the information relating to the keys of handset 10,
processor 30 to generate a square wave with the smallest               and the way square wave signals and logical "1's" and "O's"
period available. Microprocessor 30, based on the informa              may be created. The remaining fields contain "message"
tion in these fields. may generate square waves with a period          information, which represents how each signal in a com
between 9.5 us and 41.5 us, in increments of 0.5 us. It will           mand code set may be generated in response to a key pressed
be appreciated that the present invention is not limited in       50
                                                                       on handset 10.
scope in this respect and square waves with other periods
may be generated.                                                              Constant Square Wave Code Field (3 Bits)
                Pulse 1 Width Field (1 Byte)                              Certain devices that are desired to be remotely controlled
                                                                  55   by handset 10 require to receive a constant square wave prior
  The information in this field represents the length of a             to receiving a signal associated with a command code set
pulse containing a plurality of square waves mentioned                 employed to control these devices. The constant square
above. The value in this field may vary from 0 to 255. This            wave code field indicates whether prior to or after generation
allows 255 periods per each pulse. For example, for infra              of a signal, or within a signal, it is necessary to transmit a
red signals having a frequency of 40 KHz, the generated                constant square wave to notify the receiving device that a
square waves have a period of approximately 25 us. If it is            signal will be transmitted. If the array contains a predeter
desired that each pulse contain 255 square waves, the total            mined code, such as "001" in this field, microprocessor 30
length of each pulse adds to 6.3 ms.                                   will generate a constant square wave.
            Length of Shape of 1 Field (5 Bits)                   65
                                                                             Length of Constant Square Wave Field (12 Bits)
  In one embodiment of the present invention each signal                  This field represents the length of a constant square wave
associated with a command code set comprises a plurality of            that is to be transmitted prior to or after the transmission of
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 18 of 26 PageID #: 29



                                                           5,802.467
                               13                                                                    14
 a signal, or within a signal, generated in response to a key           a negated version of a sequence every time handset 10 sends
 pressed on handset 10. In one embodiment of the invention,             the sequence. For example, if in a series of repeated
 the value in this field may vary between 0 and 4095. A zero            transmissions, a sequence "11100011" is first transmitted,
 value indicates that a constant signal is to be generated until        the next time that this sequence is transmitted, handset 10
 the associated key is no longer pressed. A 4095 value                  transmits "00011100", which is the negated version of the
 indicates that for a 40 KHZ infra-red signal, a constant               prior sequence. The simple sequence negation code field is
 square wave of approximately 100 ms is to be generated.                provided to indicate to microprocessor 30 when such nega
                                                                        tion is desired.
            Constant High Level Code (3 Bits)
                                                                                Length of Simple Sequence Field (5 Bits)
   Certain devices that are desired to be remotely controlled
 by handset 10 require to receive a delay between two                     This field indicates the length of the simple sequence that
 consecutive portions of information transmitted by handset             must be transmitted by handset 10 in response to a key
 10. The constant high level code field indicates whether it is         pressed.
 necessary to provide a delay in accordance with a desired
 command code set whose signals are being generated by             15                       Simple Sequence Field
 microprocessor 30. If the array contains a predetermined                  This field contains the actual sequence of binary bits
 code, such as "011" in this field, microprocessor 30 will              adapted to be transmitted to a remotely controlled device, in
 generate a constant high level code delay.                             response to a key pressed on handset 10. It will be appre
        Length of Constant High Level Code (12 Bits)                    ciated that the shape of 1's and 0's transmitted to the
                                                                        remotely controlled device follow the patterns defined in the
    This field represents the length of a delay necessary               prior fields, explained above, with respect to characteristics
 between two sets of information transmitted by handset 10.             and the shape of pulses representing a logical "1" or a "0."
 For example, for certain command code sets, a signal is                   When it is desired to transmit a preamble simple sequence
 desired to be repeatedly transmitted to a receiving device.       25   code, microprocessor 30 generates the appropriate sequence
 The information in the constant high level code determines             regardless of the key pressed on handset 10. Thus, a pre
 the delay between the signals. For certain other command               amble sequence code is transmitted in response to any one
 code sets, there may be a desire to provide a delay between            of the keys pressed on the handset, prior to the transmission
 two portions of information in a signal that is being trans            of signals, after the signals, or within the signals, that
 mitted. Again the information in the constant high level code     30   represent the actual command or function that is desired to
 indicates the length of delay between the transmissions.               remotely control.
                                                                          In certain circumstances it is also desired, in addition to
                Repetition Code Field (3 Bits)                          the simple sequence code, to generate a set of signals that are
    In certain circumstances when a key on handset 10 is                transmitted depending on the key pressed on handset 10.
 pressed, handset 10 transmits the same signal repeatedly. For     35   These key-dependent signals are explained in more detail
 example, when handset 10 is functioning in TV mode                     hereinafter.
 remotely controlling a TV set, when volume up or volume                        Dependent Sequence Code Right (3 Bits),
 down keys are pressed, the signal representing these com
 mands is repeatedly sent to the TV set until the key is no                      Dependent Sequence Code Left (3 Bits)
 longer pressed. The repetition code field is provided to                  For many remotely controlled devices, a series of related
 indicate to microprocessor 30 when such repetition is                  keys pressed on handset 10, each generate a sequence that
 desired. Thus, the repetition code field may contain a pre             are closely related to each other. For example, when a
 determined code such as "011", that when present indicates             number key such as zero is pressed, a dependent sequence
 that the remaining fields in the message must be repeated         45   "0000” may be generated. When a key such as "1" is
 until the key being pressed is no longer pressed.                      pressed, a dependent sequence "0001" is pressed and so
                                                                        forth. In one embodiment of handset 10 in accordance with
            Simple Sequence Code Field (3 Bits)                         the present invention, instead of storing the dependent
    In certain circumstances when a key on handset 10 is                sequence for all the numbers, it is desirable to store only one
 pressed, handset 10 transmits a preamble formed of a              50   or two dependent sequences corresponding to numbers "0"
 predetermined sequence of bits to prompt the remotely                  and “1” respectively. When a number other than "O" or "1"
 controlled device to receive the actual signal representing a          is pressed on handset 10, microprocessor 30 generates a
 function that can be remotely controlled. The simple                   dependent sequence by adding an appropriate amount of
 sequence code field is provided to indicate to microproces             “1’s” to the dependent sequence representing "0" or "1." It
 sor 30 when such sequence is desired. Thus, the simple            55   will be appreciated that a considerable amount of memory
 sequence code field may contain a predetermined code such              may be saved by employing this technique.
 as "100", that when present indicates that a sequence of bits            The dependent sequence code right or left fields indicate
 must be transmitted when a key on handset 10 is pressed.               whether '1's" must be added to the right side of the
 Preferably, the simple sequence code does not depend on the            dependent sequence that has been actually stored or to its left
 key pressed, and, the same simple sequence is generated in             side. A predetermined code such as "101" indicates that the
 response to any of the keys pressed.                                   addition is made to the right side. A predetermined code such
                                                                        as "110" indicates that the addition is made to the left side.
           Simple Sequence Negation Field (1 bit)
    As previously mentioned, certain remotely controlled                        Dependent Sequence Negation Field (1 bit)
 devices, may receive a message repeatedly when the rep            65     The effect of this field is similar to simple sequence
 etition code field is set with a predetermined code such as            negation code field previously explained. Thus, when it is
 "011." There are certain devices that are adapted to receive           desired to transmit a set of dependent sequences repeatedly,
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 19 of 26 PageID #: 30


                                                            5,802.467
                               15                                                                       16
there are certain devices that expect to receive a negated                as "1" in the existing keys field. Thus, after microprocessor
version of the previously received dependent sequence.                    30 determines that a dependent sequence must be generated
When this field is set to indicate negation, each transmission            in response to a key pressed on handset 10, it refers to
of a dependent sequence in a series of repetitions contains               dependent sequence generated field to determine the actual
the negated version of bits previously transmitted.                       sequence that must be transmitted in response to the key
                                                                          pressed. The length of this field is variable and depends on
                Addition Code Field (3 Bits)                              the length of the dependent sequence generated in response
  The information contained in this field indicates whether               to a pressed key and the number of keys in response to which
a specific type of key has an associated set of dependent                 a dependent sequence is generated. As mentioned
sequence bits stored in memory, or whether such dependent            10   previously, the length of the dependent sequence is stored in
sequence may be calculated by employing an appropriate                    the field identified as length of dependent sequence field.
addition function to another dependent sequence of bits                             Sequence Repetition Code Field (3 Bits)
stored in memory, For example, the first bit in the code may
indicate that dependent sequences corresponding to number                   In certain circumstances, it is desired to transmit a simple
keys may be calculated by performing an addition to a                15   sequence or a dependent sequence several times within the
dependent sequence representing a "0" number key or a "1"                 same message that is being transmitted in response to a key
number key. Thus when this bit is set to "1" microprocessor               pressed. Instead of storing the sequence many times within
30 adds an appropriate amount to an already stored depen                  the message, it is desirable to store a code in sequence
dent sequence and transmits the resultant dependent                       repetition code field, such as "111" indicating that handset
sequence in response to a number key pressed.                             10 must generate a simple sequence or a dependent sequence
  The second bit in addition code field may indicate that                 again.
dependent sequences corresponding to volume up and vol                             Sequence Repetition Index Field (2 Bits)
ume down keys may be calculated by performing an addi
tion to a dependent sequence representing a specific volume          25
                                                                            This field indicates which one of the simple or dependent
level. Thus when this bit is set to "1" microprocessor 30 adds            sequences previously generated must be generated again. An
an appropriate amount to an already stored dependent                      index "00" indicates that a first set of simple sequences are
sequence representing a specific volume level, and, trans                 desired to be generated again. Likewise, an index "Ol'
mits the resultant dependent sequence in response to a                    indicates that a second set of simple sequences previously
volume key pressed.                                                  30
                                                                          generated are desired to be generated again. An index "11"
  The third bit in addition code field may indicate that                  indicates that a dependent sequence previously generated
dependent sequences corresponding to channel up and chan                  needs to be generated again. An index "10" indicates that
nel down keys may be calculated in a manner Substantially                 sequence repetition must be canceled. For example, assume
similar to that explained in conjunction with volume up and               that a parent array includes a sequence repetition code
volume down keys.                                                    35
                                                                          indicating that a sequence must be generated again. If, in the
                                                                          child array, the index in sequence repetition index field is set
            Existing Keys Field (24 Bits)                                 to “10" microprocessor 30 will not generate a sequence
  These field contains 24 bits of information, where each                 again, when the command code set corresponding to a child
"set" bit represents a key that is stored in the present                  array is being executed.
command code set. The existing keys for remotely control                    It will be appreciated that microprocessor 30 may gener
ling a VCR set may include, play key, fast forward key,                   ate a sequence of signals for a desired command code set,
rewind key, mute key, volume up key, channel upkey, recall                based on the information contained in a corresponding
key, channel down key, number "0" and number "1" keys,                    parent or child array. In operation microprocessor 30 is
enter key, pause key, stop key, record key, power key and so              configured to generate signals for a variety of most popular
forth. When it is desired that handset 10 generates a signal         45   command code sets relating to most popular commercially
in response to any one of these keys, the corresponding bit               available devices.
in existing keys field is set to 1. if that specific key is stored          In order to construct these parent and child arrays, first all
in the current command code set. Thus microprocessor 30                   signals generated by various remote controllers that control
retrieves the information in this field and determines                    most of the commercially available devices may be ana
whether it should generate a dependent sequence in response          SO   lyzed. In accordance with one method for constructing
to a key pressed on handset 10.                                           parent and child arrays, a signal analyzer is coupled to the
  When addition code for a predetermined type of keys is                  output of different commercially available remote control
set to 1, only the dependent sequence corresponding to one                lers to determine the command code set corresponding to
of the keys is stored and the dependent sequences corre                   each controller formed by a sequence of signals generated in
sponding to the remaining related keys may be calculated by          55   response to keys pressed on those controllers. These signals
performing an appropriate addition. The number of bits set                are then analyzed either manually or by utilizing a computer
in existing keys field equals the length of dependent                     program, in order to categorize the command code sets into
sequence generated field divided by length of dependent                   parent and child command code sets.
sequences field.                                                             In one embodiment in accordance with the present
  It will be appreciated that the present invention is not                invention, one criteria for determining a parent command
limited in scope in this respect and there may be more or less            code set is the shape and frequency of signals corresponding
than 24 bits representing 24 keys in response to which a                  tological "1's" and "O's." For a group of command code sets
dependent sequence is generated.                                          that require the same shape an frequency for logical "1's"
                                                                          and "O's", microprocessor 30 may use one of the command
          Dependent Sequence Generated Field                         65   code sets as a parent command code set and the remaining
  The information contained in this field represents the                  command code sets as a child command code set. The
actual dependent sequence for each of the keys represented                information corresponding to the shape of "1's" and "O's"
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 20 of 26 PageID #: 31



                                                           5,802.467
                                17                                                                    18
 will be stored in the parent array corresponding to the parent        analog converter converts digital signals to analog signals
 command code set, and may not be stored in a child array              coupled to radio transceiver 50, speaker 20, ringer 22. The
 corresponding to a child command code set. Another criteria           analog to digital converter converts received analog signals
 for determining which command code set among a group of               for input to microprocessor 30.
 command code sets may be considered as a parent command          5       A liquid crystal display device 82 receives data signals
 code set is the number of common dependent sequences, or              from microprocessor 30 and converts the data signals for
 any other information, that each command code set has with            visual display.
 other command code sets. The command code set with the                   A printed circuit board 90, or similar device provides
 highest number of dependent sequences common with other               electrical inter-connectivity paths for all of the components.
 dependent sequences with other command code sets may be           O   It may also provide a physical platform for mounting the
 considered as a parent command code set. For example,                 various components.
 assume that TV set A may require the same dependent                      A power module 40, which may be a rechargeable battery
 sequence for "power on" command as TV set B and TV set                pack, provides the electrical power required by all of the
 C. Furthermore TV set A may require the same dependent                components. Power control is provided by microprocessor
 sequence for "volume up or down” as TV set B. Finally TV         15
                                                                       30. The voltage and current selections of power module 40
 set A may require the same dependent sequence for "channel            are based on the intended mode of operation and the size of
 up or down" as TV set C. Thus, TV set A has 3 dependent               the apparatus enclosure. Low battery voltage detection is
 sequences that are common with either TV sets B or C.TV               accomplished by a low battery detector 42 (FIG. 3) that is
 set B has 2 dependent sequences that are common with                  sensitive to the actual battery voltage. At a preset voltage
 either TV sets A or C. Finally, TV set Chas also 2 dependent          threshold, the detector will send a signal to microprocessor
 sequences that are common with either TV sets A or B. Thus            30, which then takes the appropriate action to activate a light
 the command code set corresponding to TV set A will be                emitting device or to generate a warning signal that is sent
 considered as a parent command code set and all the                   to ringer 22 for conversion into a warning sound.
 information necessary to create the signals corresponding to
 this parent command code set will be stored in a parent array.   25      Handset 10 is powered by a power module 40. In one
 The information necessary to create the signals correspond            embodiment of handset 10 in accordance with the present
 ing to TV set B and C are then stored in child arrays                 invention, a battery save circuit is employed to substantially
 corresponding to this parent command code set.                        extend the period that handset 10 may operate without
    It will be appreciated that by employing the encoding              recharging power module 40.
 technique in accordance with the present invention a con         30      Handset unit 10 has at least two battery operation modes
 siderable amount of memory space may be saved and a                   comprising a ringer off mode and a ringer on mode. In the
 compression ratio in the order of 15000 to 1 may be                   ringer of mode, microprocessor 30 is placed in a "stop"
 achieved. Furthermore, although the encoding techniques in            mode, until a key on the handset is pressed, or the handset
 accordance with the invention has been explained in con               is placed on base station 25, or some other kind of an
 junction with handset 10, base station 25 may conveniently       35   external hardware interrupt is generated to activate the
 employ the same encoding technique.                                   microprocessor and to begin its operation. During the stop
                                                                       mode the internal clocks of microprocessor 30 are turned off,
    Referring back to FIG. 2, sound, including voice, signals          and, thus, substantially little current is being consumed by
 and corresponding command or control signals, that are used           the microprocessor. A typical current consumption during
 to modulate a carrierfrequency, are received and transmitted          the ringer of mode is approximately 150A, which leads to
 via a radio frequency transceiver 50 that contains an antenna         a battery life of over 80 days, if a 300 mAh battery is used,
 58. These signals may be in analog or digital form. Similarly            In ringer on mode, handset 10 is configured such that a
 sound, including voice, and data signals are received and             power signal is provided to microprocessor 30, to allow the
 transmitted via an infra-red transceiver 60 that contains
 detectors and light emitting devices.                                 microprocessor execute software instructions in response to
                                                                  45   command signals sent by base station 25 (FIG. 4). However,
    A microphone 18 is used to input sound, including voice,           at least one problem associated with this arrangement is that
 and voice commands. A speaker 20 is used to reproduce                 a radio frequency receiver requires a current signal of
 sound, including voice, and voice commands. A ringer 22 is            approximately 20 mA to function properly. This power
 used to reproduce telephone ringer sounds and pager sounds            consumption leads to a battery life of approximately 15
 generated by microprocessor 30. Sound or voice signals           50   hours. In accordance with the present invention this battery
 received by microphone 18, is recorded and stored by a                life may be extended substantially as will be explained in
 voice recorderplayer integrated circuit 84 under the control          more detail hereinafter.
 of microprocessor 30. Similarly, microprocessor 30 retrieves             FIG. 7 illustrates a schematic diagram of a battery save
 stored sound signals from voice recorder/player integrated            circuit 208 that is employed by handset 10 in accordance
 circuit 84, and makes the signal available to speaker 20,        55   with the present invention. An output terminal of micropro
 radio frequency transceiver 50, and infra-red transceiver 60.         cessor 30 (not shown) is coupled to terminal 210 of battery
 A sound or voice signal received by microphone 18, is                 save circuit 208. Resistors 212, 220 and 218 couple output
 detected by a voice activated device 86 and processed for             terminal 210 to the base of a transistor 222. The emitter of
 pattern recognition. Recognized patterns are translated into          transistor 222 is coupled to power supply voltage signal and
 digital signals by the voice activated device 86 and input to         to one terminal of a capacitor 216 and to one terminal of
 a microprocessor 30 as external commands.                             resistor 218. The other terminal of capacitor 216 is coupled
   A sensor 80, mounted on the enclosure surface, generates            to a common terminal of resistors 220 and 212. A diode 214
 signals that are coupled to microprocessor 30 for further             is coupled in parallel to resistor 212. Furthermore the
 processing, display and/or transmission via radio transceiver         collector of transistor 222 is coupled to a resistor 224 and to
 50 and/or infra-red transceiver 60.                              65   the base of a transistor 226. The emitter of transistor 226 is
   A converter 36 contains a analog to digital (AWD) con               grounded, while its collector is coupled to an external
 verter and a digital to analog (D/A) converter. The digital to        hardware interrupt pin of microprocessor 30 (not shown).
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 21 of 26 PageID #: 32



                                                         5,802.467
                              19                                                                 20
   Battery save circuit 208 allows the microprocessor to              where a touch screen area may serve as more than one
remain in a stop mode for a predetermined period of time.             function. Radio frequency operation is accomplished
for example 450 ms. Then it activates the microprocessor for          through the use of RF transceiver 50. RF/IR selector 52.
a predetermined duration, such as 50 ms. The microproces              microprocessor 30, frequency synthesizer 56, and a phase
sor deactivates itself again for another 450 ms. If during the        locked loop circuit. Frequency selection or channel desig
50 ms while microprocessor 30 is activated, handset 10                nation and selection is controlled by microprocessor 30.
detects an external radio frequency or infra-red signal, it           Transmission and reception protocols are contained within
resumes its normal operation. Otherwise microprocessor 30             microprocessor 30 and are activated based on the mode
continues its activation and deactivation cycle continuously.         selection made via touch sensitive device 14. In this manner.
   Microprocessor 30 is adapted to generate a negative           10   handset 10 communicates with any number of external
transition signal at terminal 210, identified as "A" in FIG. 7        devices having compatible transceivers.
and enter a stop mode. Once this signal with a negative                  In one embodiment, touching the touch sensitive device
transition is generated, microprocessor 30 turns itself "off"         14, in an area labeled "intercom', activates a communication
and enters a "stop” mode. The RC network comprising                   path from microphone 18 to sound/data coupler 62 to RF/TR
resistors 212, 220, 218 and capacitor 216 provide a 450 ms       15
                                                                      selector 52 to either radio frequency transceiver 50 or
delay in response to a negative transition signal provided at         infra-red frequency transceiver 60 to establish a two way
                                                                      communication link with a wireless intercom 2 as shown in
terminal 210, although the invention is not limited in scope          FIG 1b. In another embodiment, touching the touch sensitive
in this respect, and other types of delay circuits may be             device 14 area labeled "phone", activates all wireless tele
employed. After the delay period, transistors 222 and 226             phone functions within the device and establishes a remote
turn "on" and a negative transition signal generates at          20   telephone communication link with a telephone base appa
terminal 228, identified as terminal "B" in FIG. 7. Upon              ratus 25 as shown in FIG. 1b.
detecting this negative transition signal, microprocessor 30             As illustrated in FIG. 1b, in response to sequences pressed
becomes activated. Microprocessor 30 then provides a volt             on touch sensitive device, handset 10 establishes commu
age signal level. V at terminal 210 and powers up handset             nication links, through both radio frequency transceiver and
10 for a predetermined duration, such as 50 ms. Diode D2         25   infra-red frequency transceiver, to security alarm systems 3,
provides a positive transition signal at terminal 228, in             remote alternating current actuators 4, TV5. VCR 6, cable
response to the positive voltage signal level detected at             control boxes 7, sound system 8, remote control sensors 9
terminal 210. This allows battery save circuit 208 reset at a         and/or other appliances or apparatus 11, such as a home
substantially short period of time, so that it becomes ready          computer. In a more generalized embodiment shown in FIG.
to generate a new delay when a new negative transition is        30   2 the communications handset 10 provides for replacing
sensed at terminal 210.                                               touch sensitive device 14 label overlay with another overlay
   It will be appreciated that the operation of battery save          13 and through a program function designating a different
circuit 208 in accordance with the present invention sub              set of external apparatus, such as garage door opener. In
stantially reduces the use of the battery that powers handset         another embodiment, the combination of touch sensitive
10.                                                              35   device 14, microprocessor 30 and liquid crystal display
  FIGS. 8 and 9 are flow charts illustrating the operation of         device 82, or similar display component, and programmable
handset 10 in conjunction with battery save circuit 208. As           features within the software, pre-programmed icons repre
previously mentioned. handset 10 remains in "stop" mode               senting other external apparatus can be displayed for selec
for a substantial period of time. Preferably, only an external        tion in lieu of interchanging the touch sensitive device 14
hardware interrupt activates microprocessor 30. Whenever              label overlay 13.
an external hardware interrupt is generated, different inter             Referring back to FIG. 3, in an intercom embodiment, an
rupt sources are sequentially checked. Once the interrupt             external intercom apparatus 2 (See FIG. 1b) generates a
source that has generated an interrupt has been identified, a         control and voice signal that is detected by either radio
set of predetermined actions are taken and microprocessor             frequency transceiver 50 or infra-red transceiver 60. The
30 returns to "stop” mode again. These predetermined             45   received radio frequency signals are routed by the RF/IR
actions may include generating a signal corresponding to a            selector 52. The control signal goes to microprocessor 30,
code, in response to a key pressed on handset 10. It may also         via data detector 54. The voice signal goes to the D/A
include a low battery detection procedure, wherein micro              converter 36 for output to speaker 20, or it goes directly to
processor 30 enters a battery-low mode, whenever micro                speaker 20. The received infra-red frequency signals are
processor 30 detects a power supply voltage signal below a       50   routed by RF/IR selector 52. The control signal goes to
predetermined threshold.                                              microprocessor 30 for processing, including generating a
   Referring back to FIG.3 a block diagram of the electronic          ringer signal, and the voice signal goes to D/A converter 36
components illustrated in FIG. 2 is shown, including the              for output to speaker 20 or it goes directly to speaker 20. In
component inter-connections of a general wireless                     one embodiment in accordance with the invention base
communication, command, and sensor device, according to          55   station 25 interacts with handset 10 to perform intercom and
a preferred embodiment of the invention. Touch sensitive              paging functions.
device 14 is used to interface with the handset device. By               In an alarm embodiment, touching a pre-designated area
touching any sensitive area, shown as oval shaped areas in            on touch sensitive device 14 (FIG. 1b), generates a signal
FIG. 2, an electrical signal is generated for processing by           that is recognized by micro-processor 30 as an alarm signal.
microprocessor 30. The signal has a logical representation            The microprocessor generates a command signal, with a
that prompts microprocessor 30 to generate other command              specific protocol, that is output to the RP/IR selector 52 for
and control signals for functions within or external to the           coupling to the radio frequency and/or infra-red frequency
apparatus, to make computations, and to generate data or              transceiver which in turn transmit the appropriate signals.
activate communication paths. In response to touch                    An alarm apparatus 3 equipped with a compatible RF and/or
sequences, modes of operation and communication proto            65   IR detector and signal processor is activated in response to
cols are selected as explained above in reference with FIG.           the signal transmitted by radio and/or infra-red frequency
6. Some of the sequences are punch through operations                 transceivers.
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 22 of 26 PageID #: 33


                                                            5,802.467
                            21                                                                        22
   In another embodiment a remote alternating current actua              sound/data coupler for transmission via the radio frequency
 tor 4 is activated or deactivated to set variable voltage levels        transceiver or the infra-red frequency transceiver.
 by touching the touch sensitive device area labeled "actua                 In a sensor embodiment, sensors 80 detect physical phe
 tor". Through programming and interaction with micropro                 nomena differentials between the sensor and the external
 cessor 30 and liquid crystal display 82, or similar device, any         physical environment and/or the human skin or some exter
 number of actuators can be controlled by appropriate assign             nal device brought into contact or close proximity to the
 ment of codes.
   In a home entertainment embodiment, the combination of                sensor. The sensor converts differentials into data signals
 touch sensitive device 14, microprocessor 30, embedded                  that are coupled to microprocessor 30. In an alternative
                                                                         embodiment, sensors 9 external to the communications,
 software and data base, a control signal path through RF/IR        10   command, control and sensing handset device may be inter
 selector 52, infra-red transceiver 60 containing a light emit           rogated via radio frequency transceiver 50 or infra-red
 ting device, a remote control function is established for               frequency transceiver 60 and then coupled to microproces
 control of TVs 5, VCRs 6. cable boxes 7, sound systems 8                sor 30. The microprocessor in conjunction with touchsen
 and any other appliance equipped with a compatible                      sitive device 14 and liquid crystal display device 82 inter
 receiver. The touch sensitive device 14 has mode and
 function selection sensitive areas that when touched causes
                                                                     5   actively perform a monitoring function. In one embodiment,
 microprocessor 30 to generate the appropriate command and               the microprocessor performs logical and/or computational
 control signals for the appliance. In an alternate                      functions generating a command and/or control signal that is
 embodiment, the interaction with touch sensitive device 14,             sent back to remote sensor to perform a corresponding
                                                                         function.
 microprocessor 30 and external programming options, liquid
 crystal display device 82, or similar device, any number of                One such sensor, for example, detects pressure differen
 pre-programmed remote sensors 9 and/or apparatus 11 can                 tials created by human heart which can then be converted
 be commanded and controlled. In an alternate embodiment                 into a heart beat rate per unit of time. Menu selection for
 infrared transceiver 60 may be used in conjunction with                 each sensor is accomplished by the interaction of touch
 microprocessor 30 to couple and encode infrared control            25
                                                                         sensitive device 14, microprocessor 30 and liquid crystal
 signals generated and transmitted by other remote infrared              display device 82. In one embodiment sensor 80 is a plug-in
 control devices.                                                        component that can be replaced by other sensing compo
   In the telephone embodiment, touch sensitive device 14                nents making different measurements such as temperature,
 area labeled "phone” activates telephone protocols in micro             molecular degassing, and the like. Algorithms within micro
 processor 30 which generates the control signals for access        30
                                                                         processor 30, matching the type of sensor, perform appro
 ing base station 25, a cellular cell, or some other apparatus           priate conversions for display on liquid crystal display
 responsive to the control signal. Carrier frequency modula              device 82 or for transmission as radio frequency signals or
 tion occurs with transceivers 50 and 60. The microprocessor             infra-red frequency signals. These signals may be transmit
 enables sound/data coupler 62, RFIR selector 52, frequency              ted to a medical facility or to an environment monitoring and
                                                                         control center.
 synthesizer 56, and radio frequency transceiver 50 or infra        35
 red frequency transceiver 60. If radio frequency transceiver               FIG. 5 is a block diagram of the electronic components
 50 is used, the frequency synthesizer 56 generates a carrier            comprising base station 25 which performs substantially the
 signal, under microprocessor control, which is then coupled             same functions as handset 10. However, base station 25 may
 to the RF transceiver 50. Microphone 18 couples voice to                employ at least three additional functions, such as: coupling
 sound/data coupler 62 which links the RF/IR selector 52 and             the wireless and wired communications, command, control
 the radio frequency transceiver 50 or the infra-red frequency           and sensing system to a telephone line a telephone line
 transceiver 60.                                                         interface 310; coupling FM signals to and from the AC
   In the voice activated embodiment, voice commands are                 power line with an AC line FM coupler 161; and providing
 input via microphone 18 to voice activated device IC 86,                AC power via an AC power supply 116 for operating the
 which scans the voice signal with a pattern recognition            45   base station and charging the handset battery with charger
 algorithm. Recognized commands are converted into digital               115. The base station microprocessor 200 is preferably a
 signals that then go to microprocessor 30. Microprocessor               Motorola 6508 microprocessor and includes an external
 30 processes the commands and generates the appropriate                 memory 145 to provide an additional means for storing
 command and control signal for internal processing or for               programs and data for controlling the base station or for
 transmission via radio frequency transceiver 50 or through         50   executing other software applications. Touch sensitive
 infra-red frequency transceiver 60. The voice activated                 device 125 is used to interface with the base station,
 device mode is selected by touching a pre-selected sensitive               By touching any touch sensitive device area an electrical
 area on touch sensitive device 14. In a second alternate                signal is generated for processing by microprocessor 200.
 embodiment, this mode may be selected with voice com                    The signal has a logical representation that prompts micro
 mand input via microphone 18. In an alternate embodiment,          55   processor 200 to generate other command and control sig
 this mode is selected through a program menu selection that             nals for functions within or external to the base station, to
 is accessed via interaction of touch sensitive device 14,               make computations, and to generate data or activate com
 microprocessor 30 and the liquid crystal display device 82.             munication paths. In response to touch sequences, modes of
   In a voice recorder/player embodiment, sound and/or                   operation and communication protocols are selected. Some
 voice is input via microphone 18 or the radio frequency                 of the sequences are punch through operations where a touch
 transceiver 50 or the infra-red frequency transceiver 60 to             sensitive device area serves to perform more than one
 voice recorder/player IC 84 which has been activated by                 function.
 microprocessor 30 after a mode selection signal has been                  Radio frequency transceiver 160 and RF/IR selector 165,
 received from touch screen 14. The sound and/or voice is                frequency synthesizer 167, a phase locked loop circuit (not
 stored within voice recorder/player IC 84. Upon command            65   shown) and an antenna 169 collectively provide RF opera
 by a signal initiated by microprocessor 30, the stored sound            tion. Frequency selection or channel designation and selec
 or voice is played back through speaker 20 or is sent to                tion is controlled by microprocessor 200. Transmission and
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 23 of 26 PageID #: 34


                                                         5.802.467
                              23                                                                    24
reception protocols are governed by microprocessor 200 and            software and data base, a control signal path through RFIR
are activated based on the mode selection made via touch              selector, infra-red transceiver 170 containing a light emitting
sensitive device 125. In this manner, base station 25 com             device, a remote control function is established for control
municates with any number of external devices having                  of TV5, VCR 6, cable boxes 7, sound systems 8, and any
compatible transceivers.                                              other appliance or apparatus 11 equipped with a compatible
                                                                      receiver. The touch sensitive device 125 has mode and
  As illustrated in FIGS. 4 and 1b, in response to sequences          function selection sensitive areas that when touched cause
pressed on touch sensitive device 125, the base station can           microprocessor 200 to generate the appropriate command
also establish communication links, through both radio                and control signals for the appliance as explained in detail in
frequency transceiver 160 and infra-red frequency trans           O
                                                                      reference with FIG. 6. In an alternate embodiment, the
ceiver 170, to external devices, such as remote alternating           interaction with touch sensitive device 125, microprocessor
current actuators 4, TV5, VCR 6, cable control boxes 7.               200 and external programming options, liquid crystal dis
sound system 8, or remote sensors 9 and/or any other                  play 130, or similar device, any number of pre-programmed
apparatus 11. Referring to FIG. 4, in a more generalized              appliances can be commanded and controlled.
embodiment, the base station provides for replacing label        5       In a telephone embodiment, touch sensitive device 125
overlay 101 on the touch sensitive device 125 with another            activates telephone protocols in microprocessor 200. In
overlay. Through a program function, a different set of               response, microprocessor 200 generates the control signals
external apparatus, such as garage door opener, can then be           for accessing the telephone line via the telephone line
controlled via the touch sensitive device 125. In another             interface 310, the handset, a cellular cell, or some other
embodiment, pre-programmed icons representing other                   apparatus responsive to the control signal. The micropro
external apparatus can be displayed on liquid crystal display    20
                                                                      cessor enables sound/data coupler 111, RF/IR selector, fre
device 130 in lieu of interchanging label overlays on to              quency synthesizer 167, and radio frequency transceiver 160
touch sensitive device 125.
                                                                      or infra-red frequency transceiver 170. If the radio frequency
   In one embodiment, touching the touch sensitive device             communications link is to be used, the frequency synthesizer
125 in an area labeled "intercom," activates a communica         25   167 generates a carrier signal, under microprocessor control,
tion path from microphone 105 to sound/data coupler 111 to            which is then coupled to the RF transceiver 160. Micro
RF/IR selector 165 to either radio frequency transceiver 160          phone 105 couples voice to sound/data coupler 111 which
to antenna 169 or infra-red frequency transceiver 170 to              links the RF/IR selector 165 and the radio frequency trans
establish a two way intercom communication link between               ceiver 160 or the infra-red frequency transceiver 170. The
handset 10 and base station 25 as shown in FIGS. 1a and 1b.      30   telephone line interface 310 provides the hook relay control,
In an external intercom embodiment, an external intercom              ring detector, cable adapter and dual tone multiple frequency
apparatus 2 generates a control and voice signal that is              (DTMF) signal. In this manner the base station 25 also
detected by either radio frequency transceiver 160 or infra           performs as an RF and/or IR sound, voice and data repeater
red transceiver 170. The received radiofrequency signals are          station for the handset 10. In a repeater embodiment the base
routed to RF/IR selector 165. The control signal is then         35   station receives and retransmits signals from the handset or
routed to microprocessor 200, via data detector 166. The              from other external apparatus.
voice signal is either routed to D/A converter 168 for output           In a voice activated embodiment, voice commands are
to speaker 155 or directly to speaker 155. Similarly, received        input via microphone 105 to voice activated device IC 305.
infra-red frequency signals are routed to RF/IR selector 165.         which scans the voice signal with a pattern recognition
The control signal is routed to microprocessor 200 and the            algorithm. Recognized commands are converted into digital
voice signal is routed either to D/A converter 168 for output         signals that then go to microprocessor 200. Microprocessor
to speaker 155 or directly to speaker 155. Ringer and alert           200 processes the commands and generates the appropriate
signals are generated by the microprocessor in response to            command and control signal for internal processing or for
received data and/or software commands and are coupled to             transmission via radio frequency transceiver 160 or through
the ringer 140. In an alternative embodiment in accordance       45   infra-red frequency transceiver 170. The voice activated
with the invention external intercom function may be initi            device mode is selected by touching a pre-selected sensitive
ated by handset 10. This intercom function may be                     area on touch sensitive device 125. In an alternate
employed in a paging operation.                                       embodiment, this mode is selected through a program menu
  In an alarm embodiment, touching a pre-designated area              selection that is accessed via interaction of touch sensitive
on touch sensitive device 125, labeled "alarm', generates a           device 125, microprocessor 200 and the liquid crystal dis
signal that is recognized by microprocessor 200 as an alarm           play device 130.
signal. The microprocessor generates a command signal,                  In a voice recorder/player embodiment, sound and/or
with a specific protocol, that is outputted to the RF/IR              voice is input via microphone 105 or via the radio frequency
selector 165 for coupling to the radio frequency and/or               transceiver 160 or the infra-red receiver 170 to voice
infra-red frequency transceiver which in turn transmit the       55   recorder/player IC 300 which has been activated by micro
appropriate signals. An alarm apparatus 3 equipped with a             processor 200 after a mode selection signal has been
compatible RF and/or IR detector and signal processor is              received from touch sensitive device 125. The sound and/or
activated in response to the signal transmitted by radio              voice is stored within voice recorder/player IC 300. Upon
and/or infra-red frequency transceivers.                              command by a signal initiated by microprocessor 200, the
   In another embodiment, a remote alternating current                stored sound or voice is played back through speaker 155 or
actuator 4 is activated and deactivated by touching the touch         is sent to sound/data coupler for transmission via the radio
sensitive device area labeled “actuator". Through program             frequency transceiver or the infra-red frequency transceiver.
ming and interaction with microprocessor 200 and liquid                  In a sensor embodiment, sensors 120 detect physical
crystal display 130, or similar device, any number of actua           phenomena differentials between the sensor and the external
tors can be commanded by appropriate assignment of codes.        65   physical environment and/or the human skin or some exter
  In a home entertainment embodiment, the combination of              nal device brought into contact or close proximity to the
touch sensitive device 125, microprocessor 200, embedded              sensor. The sensor converts differentials into data signals
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 24 of 26 PageID #: 35



                                                           5,802.467
                               25                                                                26
 that are coupled to microprocessor 200. One such sensor, for             a memory device coupled to said microprocessor config
 example, detects pressure differentials created by human                    ured to store a plurality of parameter sets retrieved by
 heart which can then be converted into the heartbeat rate per               said microprocessor so as to recreate a desired com
 unit of time. Menu selection for each sensor is accomplished                mand code set, such that the memory space required to
 by the interaction of touch sensitive device 125, micropro                  store said parameters is smaller than the memory space
 cessor 200 and liquid crystal display device 130. In one                    required to store said command code sets;
 embodiment, sensor 120 is a plug-in component that can be                a user interface coupled to said microprocessor for send
 replaced by other sensing components making different                      ing a plurality of signals corresponding to user selec
 measurements such as temperature, molecular degassing,                     tions to said microprocessor and displaying a plurality
 and the like. Algorithms within microprocessor 200, match         O        of menu selections available for the user's choice, said
 ing the type of sensor, perform appropriate conversions for
 display on liquid crystal display device 130 or for transmis               microprocessor generating a communication protocol
 sion as radio frequency signals or infra-red frequency sig                 in response to said user selections; and
 nals. These signals may be transmitted to a medical facility            an infra-red frequency transceiver coupled to said micro
 or to an environment monitoring and control center. In an        15
                                                                            processor for transmitting to said external devices and
 alternative embodiment, sensors external to the                            receiving from said external devices, infra-red fre
 communications, command, control and sensing base station                  quency signals in accordance with said communica
 10 can be interrogated via the radio frequency transceiver                 tions protocols.
 160 or infra-red frequency transceiver 170 and are then                 2. The communication, command, control and sensing
 coupled to microprocessor 200. The microprocessor in con              system of claim 1 further comprising:
 junction with touch sensitive device 125 and liquid crystal             a radio frequency transceiver coupled to said micropro
 display device 130 interactively perform a monitoring func                 cessor for transmitting to said external devices and
 tion. In one embodiment, the base station 25 performs                      receiving from said devices, radio frequency signals at
 logical and/or computational functions generating a com                    variable frequencies within a predetermined frequency
 mand and/or control signal that is sent back to remote sensor    25        range and in accordance with said communication
 to perform a corresponding function. In another embodiment                 protocols; and
 the base station sends said signals to the handset 10 or other          a selector controlled by said microprocessor for enabling
 apparatus such as a personal computer for display or further               said radio frequency transceiver and said infra-red
 processing.                                                                frequency transceiver to transmit a desired command
    In another base station embodiment, frequency modulated       30        code set generated by said microprocessor via either
 signals are coupled to the alternating current power line for              radio frequency signals and infra-red signals as desired,
 communication with external apparatus and/or appliances.                   and to receive a signal from any one of said external
    Base station power is provided both with a backup battery               devices via either radio frequency signals and infra-red
 pack 115 and by direct connection to an alternating current                signals.
 source 116. The alternating current source is further used to    35     3. The communications command, control and sensing
 charge the handset battery. A battery charger 110 provides            system of claim 2 wherein said user interface further com
 the means for charging the handset battery and the battery            prises:
 within the base station 25.                                              a touch sensitive device generating a plurality of signals
    It will be appreciated that the wireless and wired                       in response to actuation and a display device for
 communications, command, control and sensing system 1                      displaying messages generated by said microprocessor.
 for sound, voice and/or data transmission and reception is              4. The communications command, control and sensing
 particularly useful in combination with home or business              system of claim 3, wherein said microprocessor generates
 office appliances; such as intercoms, alarm systems, house            user selectable graphical icons for display on said display
 light actuators, pagers, emergency communication systems,             device.
 cordless telephone, cellular base stations, televisions, VCRs,   45     5. The communications, command, control and sensing
 sound systems, cable boxes, garage door openers, personal             system of claim 4, wherein said touch sensitive device is a
 security devices, personal computers, human health moni               touch screen having a plurality of replaceable icon sets,
 tors and other devices capable of receiving sound, voice,             wherein each set is configured to be displayed on said touch
 data and/or command and control signals in radio or infra             screen so as to designate a desired set of functions to each
 red frequencies.                                                 50   one of said icon sets.
    Although the invention has been described in connection              6. The communications, command control and sensing
 with various preferred embodiments, those skilled in the art          system of claim 1, further comprising a sound activated
 will appreciate that numerous modifications and adaptations           device coupled to said microprocessor, said sound activated
 may be made without departing from the spirit and scope of            device used to recognize sound signals including sound
 the invention as set forth in the following claims.              55   commands corresponding to executable logical commands.
   What is claimed is:                                                 said sound activated device generating signals in response to
   1. A communications, command, control and sensing                   recognized sound signals for further processing by said
 system for communicating with a plurality of external                 microprocessor.
 devices comprising:                                                     7. The communications command, control and sensing
   a microprocessor for generating a plurality of control              system of claim 6, further comprising a sound and data
      signals used to operate said system, said microproces            coupling device adapted to receive sound as data signals.
      sor creating a plurality of reprogrammable communi                 8. The communications, command, control and sensing
      cation protocols, for transmission to said external              system of claim 6. further comprising a sound recorder and
      devices wherein each communication protocol includes             playback device coupled to said microprocessor, said sound
      a command code set that defines the signals that are        65   recorder and playback device used for recording sound
      employed to communicate with each one of said exter              signals, said microprocessor responding to said recorded
      nal devices:                                                     sound signals at a later time.
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 25 of 26 PageID #: 36


                                                         5,802.467
                         27                                                                        28
  9. The communications, command, control and sensing                   14. The communications, command, control and sensing
system of claim 8, further comprising a speaker coupled to            system of claim 10 wherein said base station further com
said voice recorded and playback device for playing back              prises a backup battery power source.
said recorded user generated signals, in response to a control           15. The communications, command, control and sensing
signal generated by said microprocessor.                              system of claim 11, wherein said microprocessor generates
   10. A handset and a base station employed in a                     user selectable graphical icons for display on said display
communications, command, control and sensing system for               device.
communicating with a plurality of external devices, said                 16. The communications. command, control and sensing
handset and base station each comprising:                             system of claim 15, wherein said touch sensitive device is a
   a microprocessor for generating a plurality of control        10   touch screen having a plurality of replaceable icon sets, so
      signals used to operate said system, said microproces           as to designate a desired set of functions to each one of said
      sor creating a plurality of communication protocols for         icon sets.
     transmission to said external devices, each protocol                17. The communications command, control and sensing
     containing a plurality of control signals used to inter          system of claim 10, further comprising a voice activated
    face with an external device, wherein each communi           15   device coupled to said microprocessor, said voice activated
     cation protocol includes a command code set that                 device used to recognize predetermined voice commands,
     defines the signals that are employed to communicate             said voice activated device generating signals in response to
    with each one of said external devices;                           recognized voice commands for further processing by said
  a memory device coupled to said microprocessor config               microprocessor, said voice activated device further coupled
     ured to store a plurality of parameter sets retrieved by    20   to said selector for directly providing voice signals for
     said microprocessor so as to recreate a desired com              transmission by one of said transceivers.
     mand code set, such that the memory space required to               18. The communications, command, control and sensing
     store said parameters is smaller than the memory space           system of claim 17, further comprising an internal and an
     required to store said command code sets;                        external intercom device, so as to provide voice and data
  a user interface coupled to said microprocessor for send            communications among said base station, said handset and
     ing a plurality of signals corresponding to user selec      25
                                                                      external intercom devices.
     tions to said microprocessor, and displaying a plurality
     or menu selections available for user's choice, said               19. The communications, command, control and sensing
     microprocessor generating a communication protocol               system of claim 18, further comprising a voice recorder and
     in response to said user selections;                             playback device coupled to said microprocessor, said voice
  a radio frequency transceiver coupled to said micropro         30   recorder and playback device used for recording user gen
     cessor fro transmitting to said external devices and             erated voice signals, said microprocessor retrieving said
     receiving from said external devices, radio frequency            recorded user generated signals at a later time, said voice
     signals at variable frequencies within a predetermined           recorder and playback device coupled to said selector for
     frequency range and in accordance with said commu                directly providing voice signals for transmission by one of
     nication protocols;                                         35   said transceivers.
  an infra-red frequency transceiver coupled to said micro               20. The communications, command, control and sensing
     processor for transmitting to said external devices and          system of claim 19, further comprising a speaker coupled to
     receiving from said external devices infra-red fre               said voice recorder and playback device for playing back
     quency signals in accordance with said communica                 said recorded user generated signals. in response to a control
     tions protocols;                                                 signal generated by said microprocessor, said speaker fur
  a selector controlled by said microprocessor for enabling           ther coupled to said selector for reproducing voice signals
     said radio frequency transceiver and said infra-red              received by one of said transceivers.
     frequency transceiver, to transmit a desired command                21. The communications, command, control and sensing
     code set generated by said microprocessor via either             system of claim 20, wherein said data detector further
     radio frequency signals and infra-red signals as desired,   45   comprises:
     and to receive a signal from any one of said external               means for detecting digital data;
     devices via either radio frequency signals and infra-red            means for discriminating voice signals from control sig
     signals; and                                                          nals received from said selector; and
  a data detector coupled to said selector for receiving                 means for providing said control signals to said micro
     signals transmitted from each one of said external          50        processor.
     devices, said data detector providing control signals
     received from said external devices to said micropro               22. The communications command, control and sensing
     CSSO.                                                            system of claim 21. further comprising a ringer coupled to
  11. The communications command, control and sensing                 said microprocessor, said ringer generating a telephone ring.
system of claim 10 wherein said user interface further                a pager ring and rings associated with warning signals
comprises:                                                       55   generated by said microprocessor.
  a touch sensitive device generating a plurality of signals            23. The communications command, control and sensing
     in response to pressure exerted in various portions of           system of claim 10, further comprising at least one sensor
     said device; and                                                 located on either of said handset and base station, said sensor
   a display device for displaying messages generated by              coupled to said microprocessor for detecting and measuring
      said microprocessor.                                            physical phenomena.
   12. The communication, command, control and sensing                   24. The communications, command, control and sensing
system of claim 10, wherein said base station is coupled to           system of claim 23 further comprising an AC actuator
at least one telephone line via a telephone line interface.           system wherein said actuator is adapted to be remotely
   13. The communications, command, control and sensing               activated or deactivated so as to control external apparatus.
system of claim 10 wherein said base station is adapted to       65      25. The communications, command, control and sensing
couple frequency modulated signals to an alternating current          system of claim 23, further comprising an external alarm
power line.                                                           system, wherein said user interface generates a signal cor
Case 2:20-cv-00004-JRG Document 1-2 Filed 06/18/19 Page 26 of 26 PageID #: 37


                                                       5,802.467
                         29                                                                    30
 responding to an alarm indication, said microprocessor              33. The communications, command, control and sensing
 generates a command signal having a corresponding                 system of claim 31 wherein said physical phenomena
 protocol, for transmission to said external alarm system, said    includes said user's heart bit and temperature.
 external alarm system activated in response to said protocol.       34. A communications, command control and sensing
    26. The wireless communications command, control and
 sensing system of claim 23, further comprising a plurality of     system for communicating with a plurality of external
 home entertainment systems, wherein said user interface           devices comprising:
 generates a plurality of signals corresponding to each of said      a microprocessor for generating a plurality of control
 entertainment systems, said microprocessor generates a                 signals used to operate said system, said microproces
 command signal having a corresponding protocol associated 10           sor creating a plurality of reprogrammable communi
 with each one of said entertainment systems, for transmis
 sion to said entertainment systems, said entertainment sys             cation protocols for transmission to said external
 tems communicating with said communications command,                   devices wherein each communication protocol includes
 control and sensing system.                                            a command code set that defines the signals that are
   27. The communications, command, control and sensing                 employed to communicate with each one of said exter
 system of claim 1 wherein one of said parameter sets stored 15        nal devices;
 corresponding to one of said command code sets is acces             a memory device coupled to said microprocessor config
 sible for use so as to create other command code sets.
    28. The communications, command, control and sensing               ured to store a plurality of parameter sets retrieved by
 system of claim 27, wherein said microprocessor is config             said microprocessor so as to recreate based on said
 ured to concurrently generate more than one command code 2O           parameter sets a desired set of pulse signals corre
 sets so as to allow said user interface to control more than          sponding to logical "1’s” and "O's" as specified by a
 one corresponding external devices among said plurality of            command code set;
 external devices.
   29. The communications, command, control and sensing              a user interface coupled to said microprocessor for send
 system of claim 1, further comprising a sensor coupled to              ing a plurality of signals corresponding to user selec
 said microprocessor for detecting and measuring physical 25           tions to said microprocessor and displaying a plurality
 phenomena corresponding to said user.                                 of menu selections available for the user's choice, said
   30. The communications, command, control and sensing                microprocessor generating a communication protocol
 system of claim 29 wherein said sensor measures said user's           in response to said user selections; and
 physical indications.                                               an infra-red frequency transceiver coupled to said micro
   31. The communications, command, control and sensing                processor for transmitting to said external devices and
 system of claim 23 wherein said physical phenomena cor
 responds to said user.                                                receiving from said external devices, infra-red fre
   32. The communications, command, control and sensing                quency signals in accordance with said communica
 system of claim 31 wherein said physical phenomena is                 tions protocols.
 measured in response to said user's skin contact with said   35
 SeSO.
